Citation Nr: 0333424	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-13 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for the residuals of an 
injury of the head and face.  

2.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for the residuals of 
dental trauma for the purpose of obtaining VA outpatient 
dental treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2002 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

There has been a significant change in the law during the 
pendancy of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 
16-92.  Therefore, for these reasons, a remand is required.

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

After reviewing the evidence the Board finds that a 
contemporaneous examination would be of assistance in 
adjudicating these claims.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  This should include the VCAA 
notice obligations in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, as 
See also 38 C.F.R. § 3.159 (2002) and 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  A VA examination should be conducted in 
order to determine the nature and severity of 
any residual disability resulting from the 
claimed in service facial injury.  The claims 
folder is to be made available to the 
examiner prior to the examination.  All tests 
deemed necessary should be performed.  It is 
requested that the examiner obtain a detailed 
history regarding the claimed inservice 
facial injury.  Following the examination it 
is requested that the examiner render an 
opinion as to whether there is any 
disability, to include scars, which is 
consistent with the inservice injuries 
described by the veteran and as demonstrated 
in the photographs received in December 1991.  
A complete rational of any opinion expressed 
should be included in the report.

3.  A VA dental examination should be 
conducted in order to determine the nature 
and severity of any dental disability 
resulting from the claimed in service facial 
injury.  The claims folder is to be made 
available to the examiner prior to the 
examination.  All tests deemed necessary 
should be performed.  It is requested that 
the examiner obtain a detailed history 
regarding the claimed inservice facial 
injury.  Following the examination it is 
requested that the examiner render an opinion 
as to whether there is any dental disability, 
to include missing teeth, which is consistent 
with the inservice injuries described by the 
veteran, the findings shown on the service 
separation examination, and as demonstrated 
in the photographs received in December 1991.  
Any associated missing teeth should be 
identified.  A complete rational of any 
opinion expressed should be included in the 
report.

4.  If a determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits.  The veteran 
should be given an opportunity to respond 
to the SSOC.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




